PER CURIAM.
Appellants pled guilty to charges of breaking and entering with intent to commit a felony. The trial court made extensive inquiries to ascertain that the guilty pleas were knowingly and voluntarily made, complying fully with the requirements of Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274. Thereupon the trial judge accepted the pleas and entered judgments of conviction and imposed appropriate penalties.
Appellants were represented by the Public Defender before the trial court and on this appeal. By the brief filed herein on behalf of appellants by the Public Defender, we are advised that counsel has fully examined the record on appeal and is of the view that the requirements of Boykin, supra, have been fully complied with and that no error appears in this record.
We agree and affirm.
SPECTOR, C. J., and CARROLL, DONALD K., and WIGGINTON, JJ., concur.